FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                         June 27, 2018
                     _________________________________
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
RON GATEWOOD,

       Plaintiff - Appellant,

v.                                                  No. 17-1438
                                           (D.C. No. 1:17-CV-02337-LTB)
PENNICOL; BENTON, Dr.;                               (D. Colo.)
CUVILLE, Dr.; KAWASSAKI, Dr.;
REISS, Dr.; LOEFFER, Dr.;
BAKER, Dr.; GRABOWSKI, Dr.,

       Defendants - Appellees.
                    _________________________________

                        ORDER AND JUDGMENT *
                     _________________________________

Before BACHARACH, McKAY, and BALDOCK, Circuit Judges.
               _________________________________

      This appeal grew out of the district court’s summary dismissal of a

pro se complaint. We affirm.

      A magistrate judge determined that the complaint was unintelligible,

failed to identify a basis for subject-matter jurisdiction, and violated


*
      The parties do not request oral argument, and it would not materially
help us to decide this appeal. As a result, we decide the appeal based on
the briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
federal pleading requirements. With these determinations, the magistrate

judge explained that the complaint must be dismissed in the absence of

subject-matter jurisdiction and told Mr. Gatewood what the statutory

requirements were for jurisdiction. The magistrate judge also explained

that Federal Rule of Civil Procedure 8 required Mr. Gatewood to provide

          a short and plain statement of the grounds for jurisdiction,

          a simple, concise explanation of his claims and why he is
           entitled to relief, and

          a statement about what he wanted the court to award.

With this explanation, the magistrate judge directed Mr. Gatewood to

obtain a copy of the court-approved pro se complaint form and use it to file

an amended complaint in compliance with Rule 8, cautioning that a failure

to timely comply could result in dismissal of the action without further

notice.

      Mr. Gatewood responded by filing two unintelligible amended

complaints. One was on the court’s approved pro se complaint form; the

other was not.

      The district judge reviewed both complaints and concluded that Mr.

Gatewood had failed to articulate a basis for subject-matter jurisdiction or

to comply with Rule 8. Thus, the district judge dismissed the action

without prejudice.




                                      2
      Mr. Gatewood appeals, but his opening brief is unintelligible. His

statement of the case is “Denied. Estoppel Fed Circuit Mandate Joint –

Remand.” Appellant’s Br. at 2 (capitalization omitted). His statement of

the facts is “Judgement Award for plaintiff joint remand in short. [I]n acts

Title VII discrimination Judicial Acts. Fed App. pro-se chain command.”

Id. (capitalization omitted). His first issue is “Pennicol Insurance. VA-

CAVE – file relief.” Id. at 3. His second issue is “VA-GOV-Comp.” Id.

The action requested is “Take action in off claim. workers comp. send to

Pennicol SET SSA. For process.” Id. at 4.

      “A pro se litigant’s pleadings are to be construed liberally and held

to a less stringent standard than formal pleadings drafted by lawyers.” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But we “cannot take on

the responsibility of serving as the litigant’s attorney in constructing

arguments and searching the record.” Garrett v. Selby Connor Maddux &

Janer, 425 F.3d 836, 840 (10th Cir. 2005). Here we cannot make sense of

Mr. Gatewood’s appellate brief.

      As the magistrate judge and district judge explained, the Federal

Rules of Civil Procedure require that a complaint

           contain “a short and plain statement of the grounds for the
            court’s jurisdiction” and a “short and plain statement of the
            claim showing that the pleader is entitled to relief” and

           provide “simple, concise, and direct” factual allegations.



                                      3
Fed. R. Civ. P. 8(a)(1)–(2), (d)(1). The amended complaints did not comply

with these requirements, which permitted the district court to order

dismissal. See Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 946 (7th

Cir. 2013) (“Where the lack of organization and basic coherence renders a

complaint too confusing to determine the facts that constitute the alleged

wrongful conduct, dismissal is an appropriate remedy.” (bracket and

internal quotation marks omitted)). 1

      Though the action was properly dismissed, we grant leave to proceed

in forma pauperis because Mr. Gatewood cannot afford to prepay the filing

fee and we have no reason to question his good faith. See 28 U.S.C.

1915(a)(1), (3).


                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge




1
      We note that we have previously affirmed the dismissal of
unintelligible complaints filed by Mr. Gatewood. See Gatewood v. VA
GOV. Comp., 711 F. App’x 485 (10th Cir. 2018) (affirming the dismissal
of unintelligible complaint); Gatewood v. Veterans Affairs, 514 F. App’x
755 (10th Cir. 2013) (same).
                                        4